Exhibit 10.13

 

LOGO [g128148dsp_091.jpg]

AMENDMENT TO THE CONSULTING AGREEMENT

 

CONSULTANT:

 

Original Contract Date:

 

Duration:

 

Amendement No:

  

•     Dr. Dalia Barsyte

 

•     January 01, 2009

 

•     January 01, 2015 - December 31, 2015

 

•     07 (dated of January 30, 2015)

This amendment is issued:

 

1. To extend the duration of the contact for one more year, whereas Protagenic
Therapeutics Canada (2006) Inc. will pay the consultant as per following
schedule and amount of work agreed:

 

  •   CA$ 1,000 (one thousand Canadian dollars) for 32 hours of work for the
month of January, 2015.

 

  •   CA$ 1,000 (one thousand Canadian dollars) for 32 hours of work for the
month of February, 2015.

 

  •   CA$ 1,000 (one thousand Canadian dollars) for 32 hours of work for the
month of March, 2015.

 

  •   CA$ 1,000 (one thousand Canadian dollars) for 32 hours of work for the
month of April, 2015.

 

  •   CA$ 1,000 (one thousand Canadian dollars) for 32 hours of work for the
month of May, 2015.

 

  •   CA$ 1,000 (one thousand Canadian dollars) for 32 hours of work for the
month of June, 2015.

 

  •   CA$ 1,000 (one thousand Canadian dollars) for 32 hours of work for the
month of July, 2015.

 

  •   CA$ 1,000 (one thousand Canadian dollars) for 32 hours of work for the
month of August, 2015.

 

  •   CA$ 1,000 (one thousand Canadian dollars) for 32 hours of work for the
month of September, 2015.

 

  •   CA$ 1,000 (one thousand Canadian dollars) for 32 hours of work for the
month of October, 2015

 

  •   CA$ 1,000 (one thousand Canadian dollars) for 32 hours of work for the
month of November, 2015.

 

  •   CA$ 1,000 (one thousand Canadian dollars) for 32 hours of work for the
month of December, 2015.

 

2. All other terms of the original contract shall remain unchanged.

 

PROTAGENIC THERAPEUTICS CANADA (2006) INC. By:   Print Name:   Robert Ziroyan
Title:   President & Chief Operating Officer Signature:   /s/ Robert Ziroyan By:
Dr. Dalia Barsyte Print Name:   Dalia Barsyte Signature:   /s/ Dalia Barsyte

 

Protagenic Therapeutics Canada (2006) Inc., 22 Elkhorn Drive, Suite 424,
Toronto, Ontario, M2K 1J4, Canada;

e: infopti@protagenic.com, www.protagenic.com

 

1



--------------------------------------------------------------------------------

LOGO [g128148dsp_092.jpg]

 

CONSULTANT:

 

EFFECTIVE DATE:

 

TERMINATION DATE:

  

•     Dr. Dalia Barsyte

 

•     January 01, 2009

 

•     December 31, 2009

 

 

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (together with the Business Terms Exhibit, the
“Agreement”) made as of January 01, 2009 (the “Effective Date”) is between
Protagenic Therapeutics Canada (2006) Inc., Corporation Number 660068- 9 a
Ontario corporation with a office address at 2 Carlton Street, Suite No.1307,
Toronto, Ontario, M5B 1J3, Canada (“PTCI”) and Dr. Dalia Barsyte having a home
address at 149 Baker street, Stouffville, Ontario, L4A 1K6, Canada (Tel:
905.642.4616 (“Consultant”). PTCI desires to have the benefit of Consultant’s
knowledge and experience, and Consultant desires to provide consulting services
to PTCI, all as provided in this Agreement.

 

1. Definitions. The following terms have the meanings set forth below:

 

  1.1 “Business Terms Exhibit” means the business and financial terms applicable
to the Consulting Services (as defined below) set forth in the attached exhibit,
as may be amended from time to time by written agreement of the parties.

 

  1.2 “Confidential Information” means any non-public scientific, technical,
financial or business information possessed or obtained by, developed for or
given to PTCI which is treated by PTCI as confidential or proprietary, whether
or not labeled or identified as “Confidential”. Confidential Information will
include, without limitation, information prepared in full or in part for PTCI by
Consultant, Materials and Developments (defined below), the terms of this
Agreement and information about or belonging to PTCI’s suppliers, licensors,
licensees, partners, affiliates, customers, potential customers or others.

 

  1.3 “Developments” means concepts, inventions, know-how, techniques,
improvements, writings, data, computer software, and Materials (whether or not
patentable or subject to copyright or trade secret protection) that Consultant
makes, conceives or reduces to practice, either alone or jointly with others,
and that result from the performance of the Consulting Services, and/or result
from use of PTCI’s Confidential Information.

 

  1.4 “Materials” means all materials furnished by PTCI, all materials developed
by Consultant in connection with the Consulting Services, and any materials, the
cost of which are reimbursed to Consultant by PTCI hereunder. Materials include,
in the case of biological materials, all progeny and unmodified derivatives of
those materials, and in the case of chemical materials, all analogs,
formulations, mixtures and compositions of those materials.

 

  1.5 “Term” means the term of this Agreement as set forth in the Business Terms
Exhibit.

 

2. Consulting Services. PTCI retains Consultant and Consultant agrees to provide
consulting services to PTCI as it may from time to time reasonably request and
as specified in the Business Terms Exhibit (the “Consulting Services”). Any
changes to the Consulting Services (and any related compensation adjustments)
must be agreed to in writing between Consultant and PTCI prior to commencement
of the changes.

 

3. Consulting Relationship. Consultant agrees, as a condition of this Agreement,
to the following terms:

 

Protagenic Therapeutics Inc., 2 Carlton Street, Suite 1307, Toronto, Ontario,
M5B1J3, Canada;

e: infopti@protagenic.com, www.protagenic.com

 

1



--------------------------------------------------------------------------------

LOGO [g128148dsp_092.jpg]

 

  3.1 Compliance.

 

  a. With Institution Policies. PTCI recognizes that if the Consultant becomes a
faculty member at or employee of a university or hospital (“Institution”), then
the Consultant is responsible for ensuring that any consulting agreement
Consultant enters into with industry is not in conflict with the patent,
consulting or other policies of Institution. If Consultant is required by
Consultant’s Institution to disclose to it any proposed agreements with
industry, Consultant has made that disclosure. If Institution’s prior approval
of this Agreement is required by Institution policies, Consultant has obtained
that approval.

 

  b. With Policies and Regulations. In performing the Consulting Services,
Consultant will comply with all business conduct, regulatory, and health and
safety guidelines or regulations established by PTCI or any governmental
authority with respect to PTCI’s business.

 

  c. Absence of Debarment. Consultant represents that Consultant has not been
debarred, and to the best of Consultant’s knowledge, is not under consideration
to be debarred, either by the Health Canada or by the U.S. Food and Drug
Administration from working in or providing services to any pharmaceutical or
biotechnology company under the Generic Drug Enforcement Act of 1992.

 

  3.2 Absence of Restrictions. Consultant is under no contractual or other
obligation or restriction which is inconsistent with Consultant’s execution of
this Agreement or the performance of the Consulting Services. During the Term,
Consultant will not enter into any agreement, either written or oral, in
conflict with Consultant’s obligations under this Agreement. Consultant will
arrange to provide the Consulting Services in such manner and at such times so
that they will not conflict with Consultant’s responsibilities under any other
agreement, arrangement or understanding or pursuant to any employment
relationship Consultant has at any time with any third party (including, without
limitation, Institution).

 

  3.3 Confidential Information of Third Parties. The performance of the
Consulting Services does not and will not breach any agreement which obligates
Consultant to keep in confidence any confidential or proprietary information of
any third party or to refrain from competing, directly or indirectly, with the
business of any third party. Consultant will not disclose to PTCI any
confidential or proprietary information of any third parties.

 

  3.4 Competitive Activities. During the Term, Consultant will not provide
consulting services to any business or entity developing a product or sponsoring
a project which competes with a product being developed or project being
sponsored by PTCI for which Consultant is providing Consulting Services. For a
period of twelve (12) months after the Term, Consultant will not provide
services to any business or entity, other than PTCI, developing a product or
sponsoring a project that is directly related to PTCI IP portfolio at the
beginning of the Term. It will not be considered a competitive activity for
Consultant to be a member of the faculty or staff of a university, college or
other educational or non-profit research institution.

 

4. Compensation. As full consideration for the Consulting Services rendered
under this Agreement, PTCI agrees to pay Consultant and reimburse expenses as
set forth in the Business Terms Exhibit.

 

5. Developments.

 

  5.1

Ownership. All Developments will be the exclusive property of PTCI. All
Developments that are “Works Made for Hire” as defined both by the Canadian and
the U.S. Copyright Act and other copyrightable works will be deemed, upon
creation, to be assigned to PTCI. Consultant will promptly and fully disclose to
PTCI all Developments. Consultant will keep and maintain

 

Protagenic Therapeutics Inc., 2 Carlton Street, Suite 1307, Toronto, Ontario,
M5B1J3, Canada;

e: infopti@protagenic.com, www.protagenic.com

 

2



--------------------------------------------------------------------------------

LOGO [g128148dsp_092.jpg]

 

  complete written records of all Developments and of all work or investigations
done or carried out by Consultant. Consultant may keep one (1) copy of these
records in Consultant’s files solely for reference purposes. Consultant assigns
and agrees to assign to PTCI all of Consultant’s right, title and interest in
and to any Developments. During and after the Term, Consultant will cooperate
fully in obtaining patent and other proprietary protection for the Developments,
all in the name of PTCI and at PTCI’s cost and expense, and, without limitation,
will execute and deliver all requested applications, assignments and other
documents, and take such other measures as PTCI will reasonably request, in
order to perfect and enforce PTCI’s rights in the Developments. Consultant
appoints PTCI its attorney to execute and deliver any such documents on
Consultant’s behalf in the event Consultant fails to do so.

 

  5.2 Agreement with Institution. This Agreement is made subject to the
understanding that Consultant, if becoming an affiliated with an Institution,
may be required to fulfill certain obligations, including teaching, directing
laboratory operations, conducting research, and publishing work. It is further
understood that Consultant may have signed an agreement concerning inventions
with Institution, under which Consultant may be obligated to assign to
Institution certain inventions which arise out of or otherwise relate to
Consultant’s work at or for Institution or from Consultant’s use of certain of
its facilities or intellectual property. In performing the Consulting Services,
Consultant agrees not to utilize Institution facilities or intellectual property
if the result of that use is that any Development will not be assignable solely
to PTCI.

 

  5.3 Work at Third Party Facilities. Unless covered by an appropriate agreement
between any third party and PTCI, Consultant will not engage in any activities
or use any third party facilities or intellectual property in performing the
Consulting Services which could result in claims of ownership to any
Developments being made by a third party.

 

6. Confidentiality; Publication.

 

  6.1 Confidentiality. During the Term and for a period of five (5) years
thereafter, Consultant will not publish, disseminate or otherwise disclose, use
for Consultant’s own benefit or for the benefit of a third party, any
Confidential Information. Consultant will exercise all reasonable precautions to
physically protect the confidentiality of the Confidential Information.
Consultant may disclose the Confidential Information to a governmental authority
or by order of a court of competent jurisdiction, provided that the disclosure
is subject to all applicable governmental or judicial protection available for
like material and reasonable advance notice is given to PTCI. The obligations of
non-disclosure will not apply to information which (a) was known to Consultant
at the time it was disclosed, other than by previous disclosure by PTCI, as
evidenced by Consultant’s written records at the time of disclosure; (b) is at
the time of disclosure or later becomes publicly known under circumstances
involving no breach of this Agreement; or (c) is lawfully and in good faith made
available to Consultant by a third party who did not derive it, directly or
indirectly, from PTCI.

 

  6.2 Publication. Consultant agrees to submit to PTCI a copy of any proposed
manuscript or other materials to be published or otherwise publicly disclosed
which contain information or any discussion relating to PTCI or the Consulting
Services, at least thirty (30) days prior to submission for publication or
disclosure, to enable PTCI to determine if patentable Developments or any
Confidential Information of PTCI would be disclosed. Consultant will cooperate
with PTCI in this respect and will delete from the manuscript or other
disclosure any Confidential Information if requested by PTCI, and will assist
PTCI in filing for patent protection for any patentable Developments described
in those documents, prior to publication or other disclosure.

 

7. Expiration/Termination.

 

Protagenic Therapeutics Inc., 2 Carlton Street, Suite 1307, Toronto, Ontario,
M5B1J3, Canada;

e: infopti@protagenic.com, www.protagenic.com

 

3



--------------------------------------------------------------------------------

LOGO [g128148dsp_092.jpg]

 

  7.1 Term. This Agreement will commence on the Effective Date and continue for
the Term, unless sooner terminated pursuant to the express terms of this
Section 7 or extended by mutual written agreement of the parties.

 

  7.2 Termination for Breach. If either party breaches in any material respect
any of its material obligations under this Agreement, in addition to any other
right or remedy, the non-breaching party may terminate this Agreement in the
event that the breach is not cured within thirty (30) days after receipt by that
party of written notice of the breach.

 

  7.3 Termination by PTCI. Either party may terminate this Agreement
(a) immediately at any time upon written notice to the other party in the event
of a breach of this Agreement by the other party which cannot be cured (i.e.
breach of the confidentiality obligations) and/or (b) at any time without cause
upon not less than fifteen (15) days’ prior written notice to the other party.

 

  7.4 Effect of Expiration/Termination. Upon expiration or termination, neither
PTCI nor Consultant will have any further obligations under this Agreement,
except (a) the liabilities accrued through the date of expiration or
termination, and (b) the terms and obligations under sections 1, 3.4, 5, 6, 7.4
and 8, will survive. Upon expiration or termination, and in any case upon PTCI’s
request, Consultant will promptly return to PTCI all Confidential Information
and copies thereof, except for one (1) copy which Consultant may retain solely
for archival purposes.

 

8. Miscellaneous.

 

  8.1 Independent Consultant; Taxes.

 

  a. Independent Consultant. All Consulting Services will be rendered by
Consultant as an independent Consultant and this Agreement does not create an
employer-employee relationship between PTCI and Consultant. Consultant will have
no rights to receive any employee benefits, such as health and accident
insurance, sick leave or vacation which are accorded to regular PTCI employees.
Consultant will not in any way represent himself to be an employee, partner,
joint venturer, agent or officer with or of PTCI.

 

  b. Taxes. Consultant will pay all required taxes on Consultant’s income from
PTCI under this Agreement. Consultant will provide PTCI with Consultant’s
taxpayer Identification Number or Social Insurance number, as applicable.

 

  8.2 Use of Name. Consultant consents to the use by PTCI of Consultant’s name
and likeness in written materials and oral presentations to current or
prospective customers, partners, investors or others, provided that the
materials or presentations accurately describe the nature of Consultant’s
relationship with or contribution to PTCI.

 

  8.3 Notices. All notices must be written and sent to the address or facsimile
number identified in this Agreement or a subsequent notice. All notices must be
given (a) by personal delivery, with receipt acknowledged; (b) by facsimile
followed by hard copy delivered by the methods under (c) or (d); (c) by prepaid
certified or registered mail, return receipt requested; or (d) by prepaid
recognized next business day delivery service. Notices will be effective upon
receipt or as stated in the notice. Notices to PTCI must be marked “Attention:
Director/President and/or Operations Manager”.

 

  8.4 Assignment. This Agreement is a personal services agreement, and the
rights and obligations hereunder, may not be assigned or transferred by either
party without the prior written consent of the other party, except that PTCI may
assign this Agreement, in whole or in part, to an affiliated company or in
connection with the merger, consolidation, sale or transfer of all or
substantially all of its business to which this Agreement relates.

 

Protagenic Therapeutics Inc., 2 Carlton Street, Suite 1307, Toronto, Ontario,
M5B1J3, Canada;

e: infopti@protagenic.com, www.protagenic.com

 

4



--------------------------------------------------------------------------------

LOGO [g128148dsp_092.jpg]

 

  8.5 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to its subject matter, and supersedes all previous written
or oral representations, agreements and understandings between PTCI and
Consultant.

 

  8.6 No Modification. This Agreement may be changed only by a writing signed by
both parties.

 

  8.7 Severability. Each provision in this Agreement is independent and
severable from the others, and no provision will be rendered unenforceable as a
result of any other provision(s) being held to be invalid or unenforceable in
whole or in part. If any provision of this Agreement is invalid, unenforceable
or too broad, that provision will be appropriately limited and reformed to the
maximum extent permitted by applicable law.

 

  8.8 Applicable Law. This Agreement will be governed by, and construed in
accordance with, the laws of the Province of Ontario, Canada, without regard to
any choice of law principle that would dictate the application of the law of
another jurisdiction. Any action, suit, or other legal proceeding which is
commenced to resolve any matter arising under or relating to any provision of
this Agreement will be commenced only in a court of the Province of Ontario (or,
if appropriate, a provincial court located within the Province of Ontario), and
PTCI and Consultant each consents to the jurisdiction of such a court.

 

  8.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all of which shall constitute one and the same agreement.

IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Agreement as of the Effective Date.

 

PROTAGENIC THERAPEUTICS CANADA (2006) INC. By: President and Operations Manager
Print Name:   Robert Ziroyan Signature:   /s/ Robert Ziroyan Title:   Dr. Dalia
Barsyte Print Name:   Dalia Barsyte Signature:   /s/ Dalia Barsyte

 

Protagenic Therapeutics Inc., 2 Carlton Street, Suite 1307, Toronto, Ontario,
M5B1J3, Canada;

e: infopti@protagenic.com, www.protagenic.com

 

5



--------------------------------------------------------------------------------

LOGO [g128148dsp_092.jpg]

 

BUSINESS TERMS EXHIBIT

Consulting Agreement with Dalia Barsyte

1. Scope of Work/Duties and Responsibilities

Under the direct supervision of the PTI Chief Scientific Officer and indirect
supervision of PTI/PTCI Directors and President the Consultant will be
responsible for:

Design and oversee the development of assay for measuring TCAP, Radioimmunoassay

design the RIA assay and procure reagents

standardize the assay

validate on tissues and/or biological fluids

evaluate precision and accuracy

Radioligand binding assays and in vivo radioADME performed by InvivoPharm

Organize assays and follow progress

Initial evaluation of TCAP pharmacokinetics

Complete pharmacokinetic analysis for IV and SC K37 TCAP and TCAP

Generate a report on pharmacokinetic parameters

Initial evaluation of TCAP exposure biomarker assay through CRO

identification and evaluation of suitable timepoints for biomarker assessment

provide samples and follow progress

Oversee monoclonal antibody production through CRO

testing of the antibody clones

evaluation for sandwich ELISA

Peptide synthesis and formulation development

organize synthesis and follow progress

schedule initial in vitro screening experiments

coordinate assay schedule with Behavioral Studies Consultant and CSO

oversee formulation development

Ensure that all new formulations comply with clinical guidelines

Consult with CSO regarding coordination of manufacture of peptides with
formulation of peptides

Coordinate development of receptor assays with CSO

Evaluate data from the biological assays

Consult with the CSO regarding results and their significance

Consult with the CSO and advisory board regarding clinical assays and future
development

Direct activities of one technician involved in carrying out assays

Prepare summaries, presentations and study reports for the in house studies.

Prepare budgets associated with supervised activities.

Liase with CSO regarding coordination of CRO’s associated with ADME and PK
analyses.

2. Accountability and Reporting

The Consultant will be accountable to the PTI Chief Scientific Officer.

3. Compensation

As full compensation for the Consulting Services PTCI will pay the Consultant
monthly, as per following schedule and amount of worked agreed:

 

1. $ 4,000 (four thousand dollars) per 128 hours of work for the month of Jan
2009;

 

Protagenic Therapeutics Inc., 2 Carlton Street, Suite 1307, Toronto, Ontario,
M5B1J3, Canada;

e: infopti@protagenic.com, www.protagenic.com

 

6



--------------------------------------------------------------------------------

LOGO [g128148dsp_092.jpg]

 

2. $ 4,000 (four thousand dollars) per 128 hours of work for the month of Feb
2009;

 

3. $ 4,000 (four thousand dollars) per 128 hours of work for the month of Mar
2009;

 

4. $ 4,000 (four thousand dollars) per 128 hours of work for the month of Apr
2009;

 

5. $ 4,000 (four thousand dollars) per 128 hours of work for the month of May
2009;

 

6. $ 4,000 (four thousand dollars) per 128 hours of work for the month of Jun
2009;

 

7. $ 4,000 (four thousand dollars) per 128 hours of work for the month of Jul
2009;

 

8. $ 4,000 (four thousand dollars) per 128 hours of work for the month of Aug
2009;

 

9. $ 4,000 (four thousand dollars) per 128 hours of work for the month of Sep
2009;

 

10. $ 4,000 (four thousand dollars) per 128 hours of work for the month of Oct
2009;

 

11. $ 4,000 (four thousand dollars) per 128 hours of work for the month of Nov
2009;

 

12. $ 4,000 (four thousand dollars) per 128 hours of work for the month of Dec
2009;

 

  •   Amounts due under the Agreement will be payable no later than thirty
(30) days from PTCI’s receipt and acceptance by President and/or Operations
Manager of a written invoice with an expense report and accompanying supporting
documentation (if necessary). Total payment to be made under this contract
should not exceed CA$ 48,000 (forty eight thousand dollars).

4. Term

This Agreement will be for a term of one year (12 months), ending December 31,
2009, beginning on the Effective Date (the “Term”), and may be extended for
additional periods, at PTCI’s option and with Consultant’s consent.

 

Protagenic Therapeutics Inc., 2 Carlton Street, Suite 1307, Toronto, Ontario,
M5B1J3, Canada;

e: infopti@protagenic.com, www.protagenic.com

 

7